DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Species 4 (Claims 1-3 and 5-19) in the reply filed on 11/16//2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimchi et al. (US 20180286561 A1).
Regarding Claim 1:
Shimichi teaches A coil electronic component comprising: 
an insulating substrate (53, Fig. 7, 11; para 0137); 
a coil portion (41-42,  Fig. 7, 11; para 0138) disposed on at least one surface of the insulating substrate; 
a body (2, Fig, 8; para 0110) in which the insulating substrate and the coil 
portion are embedded; 
a lead-out portion (61-62, Fig. 11; para 0146) connected to the coil portion and 
exposed (see Drawing: 1) to an external surface of the body; and 
a protrusion (27, 33, Fig. 12, 14) embedded in the body to be connected to 
the lead-out portion, and spaced apart from the external surface of the body and from the coil portion.  

    PNG
    media_image1.png
    448
    523
    media_image1.png
    Greyscale


Drawing: 1, an annotated version of Fig. 7

Regarding Claim 2:
As applied to claim 1, Shimichi teaches the protrusion is spaced apart from each of all external surfaces of the body (construed from Fig. 7, 12) .  

Regarding Claim 3:
As applied to claim 1, Shimichi teaches all surfaces of the protrusion, except a surface of the protrusion connected to the lead-out portion, are surrounded by the body (construed from Drawing: 1).
Regarding Claim 5:
As applied to claim 1, Shimichi teaches wherein the protrusion includes a plurality of protrusions (i.e. 27 and 33 in fig, 7).  

Regarding Claim 6, 13:
As applied to claim 1 and 10, Shimichi teaches further comprising an auxiliary lead-out portion (not labeled; see Drawing: 1) disposed on another surface of the insulating substrate opposite the at least one surface to correspond to the lead-out portion.

Regarding Claim 7, 14:
As applied to claim 1 and 10, Shimichi teaches an external electrode (6-7, Fig. 7; para 0099) disposed on the external surface of the body to cover the lead-out portion.  

Regarding Claim 8:
As applied to claim 1, Shimichi teaches that the protrusion is spaced apart from the external electrode (construed from Fig. 7).

Regarding Claim 9:
As applied to claim 1, Shimichi teaches that a length (not labeled; i.e. length of 61 in vertical direction in Fig. 7) of the lead-out portion, in a width direction of the body, exposed to the external surface of the body is smaller (construed from Fig. 7) than a width (not labeled; i.e. width of body 2 in vertical direction in Fig. 7) of the body.

Regarding Claim 10:
Shimichi teaches A coil electronic component comprising: 
a body (2, Fig, 8; para 0110) having both end surfaces, opposing each other 
in a length (i.e. horizontal direction of 2 in Fig. 7) direction of the body, and one surface connecting the both end surfaces to each other; 
an insulating substrate (53, Fig. 7, 11; para 0137) in the body; 
a coil portion (41-42,  Fig. 7, 11; para 0138) disposed on at least one surface of the insulating substrate; 
a lead-out portion (61-62, Fig. 11; para 0146) connected to the coil portion and 
exposed (see Drawing: 1) to the both end surfaces in the length direction and the one surface of the body in a thickness direction (i.e. vertical direction of 2 in Fig. 7) of the body; and
a protrusion (27, 33; Fig. 12, 14) embedded in the body to be connected to 
the lead-out portion, and spaced apart from the both end surfaces and the one surface of the body and from the coil portion.

Regarding Claim 12:
As applied to claim 10, Shimichi teaches that the protrusion is disposed on at least one of both ends of the lead-out portion in the length direction and the thickness direction of the body.  

Regarding Claim 15:
As applied to claim 10, Shimichi teaches an external electrode (6-7, Fig. 7; para 0099) covering the lead-out portion, wherein the protrusion is spaced apart from the external electrode.  

Regarding Claim 16:
Shimichi teaches a coil electronic component comprising: 
an insulating substrate (53, Fig. 7, 11); 
a coil portion (41-42,  Fig. 7, 11) disposed on at least one surface of the 
insulating substrate; and 
a body (2) in which the insulating substrate and the coil
portion are embedded, 
wherein the coil portion includes first and second lead-out portions (61-62, Fig. 11; para 0146) at both ends of the coil portion, respectively, 
at least portions of the first and second lead-out portions are exposed to first and second surfaces of the body, respectively, opposing each other, and 
at least one end of each of the first and second lead-out portions protrudes inwardly (construed from Fig. 7) of the body from a respective surface of the first and second surfaces to be spaced apart therefrom.  

Regarding Claim 18:
Shimichi teaches a coil electronic component comprising: 
a body (2) having first (left surface of the body 2 in Fig. 7) and second surfaces (right surface of the body 2 in Fig. 7), opposing each 
other, and a third surface (bottom surface of the body 2 in Fig. 7) connecting the first and second surfaces to each other; 
an insulating substrate (53, Fig. 7, 11); and 
a coil portion (41-42,  Fig. 7, 11)  disposed on at least one surface of the 
insulating substrate, 
wherein the insulating substrate and the coil portion 
are embedded in the body, 
the coil portion includes first (61) and second (62) lead-out 
portions at both ends of the coil portion, respectively, 
the first lead-out portion is exposed to the first and 
third surfaces (see Drawing: 1) of the body, and the second lead-out portion 
is exposed to the second and third surfaces of the body (see Drawing: 1), 
at least one end of the first lead-out portion 
protrudes inwardly of the body from the first surface or the 
third surface to be spaced apart therefrom (construed from Fig. 7), and 
at least one end of the second lead-out portion 
protrudes inwardly of the body from the second surface or 
the third surface to be spaced apart (construed from Fig. 7) therefrom.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimichi in view of Yoon (US 20170178798 A1).
Regarding Claim 11:
As applied to claim 10, Shimichi teaches all surfaces of the protrusion, except for a surface of the protrusion connected to the lead-out portion except are 
surrounded by a magnetic material.  
	Yoon teaches that a magnetic material of a body part 10 may be a magnetic material-resin composite in which magnetic metal powders 11 and 12 and a resin mixture 13 are mixed with each other (see para 0076, Fig. 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Shimichi  in view of Yoon to have surrounded by a magnetic material to improve the magnetic characteristic of the magnetic characteristic of the electronic component.

Regarding Claim 17:
As applied to claim 16, Shimichi teaches all surfaces of the at least one end of each of the first and second lead-out portions, except a surface thereof connected to a respective one of the first and second lead- out portions except are 
surrounded by a magnetic material.  
	Yoon teaches that a magnetic material of a body part 10 may be a magnetic material-resin composite in which magnetic metal powders 11 and 12 and a resin mixture 13 are mixed with each other (see para 0076, Fig. 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Shimichi  in view of Yoon to have surrounded by a magnetic material to improve the magnetic characteristic of the magnetic characteristic of the electronic component.

Regarding Claim 19:
As applied to claim 18, Shimichi teaches all surfaces of the at least one end of the first lead-out portion, except a surface thereof connected to the first lead-out portion, are surrounded by a magnetic material of the body, and all surfaces of the at least one end of the second lead-out portion, except a surface thereof connected to the second lead-out portion, except are surrounded by a magnetic material.  
	Yoon teaches that a magnetic material of a body part 10 may be a magnetic material-resin composite in which magnetic metal powders 11 and 12 and a resin mixture 13 are mixed with each other (see para 0076, Fig. 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Shimichi  in view of Yoon to have surrounded by a magnetic material to improve the magnetic characteristic of the magnetic characteristic of the electronic component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837